 Case: 4:18-cr-00821-SNLJ Doc. #: 47 Filed: 05/05/20 Page: 1 of 1 PageID #: 156



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION


UNITED STATES OF AMERICA,               )
                                        )
                    Plaintiff,          )
                                        )
      vs.                               )   Case No. 4:18CR000821 SNLJ
                                        )
LIONELL THOMPSON                        )
                                        )
                   Defendant.           )

                                       ORDER

      IT IS HEREBY ORDERED that the report and recommendation of United States

Magistrate Judge John M. Bodenhausen (#44), filed April 17, 2020 be and is

SUSTAINED, ADOPTED and INCORPORATED herein.

      IT IS HEREBY ORDERED that Defendant's Motion to Reconsider Detention

(Doc. #38) be DENIED.

      Dated this   £&      day of May, 2020.




                                        UNITED STATES DISTRICT JUDGE
